Title: To James Madison from Tristram Dalton, 11 March 1809
From: Dalton, Tristram
To: Madison, James


Sir
Alexandria 11th March 1809
Prevented by a severe cold from paying You my Congratulations, personally, on the 4th of March, I requested our mutual Friend Mr Deblois to present them, hoping, ere’ this day, to have had the pleasure of renewing them myself. As the weather & roads still keep me from that satisfaction, I cannot longer delay begging You to accept my sincere professions of Joy on Your being placed at the Head of the Government of the United States. This is founded, not only upon my personal regard, which is great & real, but also upon my inward asurance that there is no Person, in the Union, Who, in this Situation, would be more zealously disposed, or Who would have it so much in his Power, to unite the jarring parties subsisting among us, in name I trust more than in principle, and to promote the true Interest and Welfare of the Nation.
That Your, undoubted, Endeavors to produce these Effects may be successful will be my earnest Prayer. With tender of my best Services, publick and private—I am Sir Your most obdt. hble. Servt.
Tristram Dalton
